Name: Commission Regulation (EEC) No 381/86 of 20 February 1986 on additional payment of production aid for certain sizes of packings with tomato concentrates obtained from Greek tomatoes during the 1983/84 marketing year
 Type: Regulation
 Subject Matter: economic policy;  foodstuff;  marketing
 Date Published: nan

 No L 44/ 16 Official Journal of the European Communities 21 . 2. 86 COMMISSION REGULATION (EEC) No 381/86 of 20 February 1986 on additional payment of production aid for certain sizes of packings with tomato concentrates obtained from Greek tomatoes during the 1983/84 marketing year Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The production aid paid or payable for tomato concentrate with a dry matter content less than 93 % obtained from tomatoes grown in Greece during the 1983/84 marketing year shall be increased as follows for products in the sizes of packings indicated : Increment in percentage for tomato concentrate packed in THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 3c (5) thereof, Whereas in case 192/83 , Hellenic Republic v. Commis ­ sion of the European Communities, the Court of Justice of the European Communities ruled that Commission Regulation (EEC) No 1615/83 of 15 June 1983 amending Regulation (EEC) No 1602/82 fixing the coefficients to be applied to the production aid for tomato concentrates (3) was declared void in so far as the coefficients thereby fixed had the effect of creating inequality of treatment between Greece and the other Member States as regards compensation for the extra costs incurred by the use of smaller packaging than the standard packing ; Whereas Regulation (EEC) No 1615/83 was applicable for the marketing year 1983/84 ; Whereas the inequality of treatment thus created should be remedied ; whereas to that end the production aid paid or payable for the products concerned should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Immediate packings less than 1,5 kg but not less than 0,7 kg Immediate packings less than 0,7 kg but not less than . 0,25 kg Immediate packings less than 0,25 kg but not less than 0,15 kg Immediate packings less than 0,15 kg . 2,51 4,79 6,87 8,78 2. The increment referred to in paragraph 1 shall be paid only on application from the processor. The applica ­ tion shall be submitted to the competent authorities not later than 30 April 1986. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 159 , 17 . 6 . 1983, p. 48 .